Citation Nr: 0318268	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-08 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to September 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for post-
traumatic stress disorder.


FINDINGS OF FACT

1.  There is no credible, supporting evidence that the 
claimed in-service stressors occurred.

2.  The preponderance of the evidence is against a finding 
that the veteran has post-traumatic stress disorder as a 
result of in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of April 1999 letters and the discussions in 
the March 2000 rating decision, the May 2002 statement of the 
case, and the October 2002 supplemental statement of the 
case.  In one of the April 1999 letters, the RO explained 
that the minimum requirements for establishing a claim for 
service connection for post-traumatic stress disorder 
included medical evidence that he had post-traumatic stress 
disorder, evidence of a disability during military service, 
and evidence from a doctor indicating a relationship between 
the disability he had now and what he had in service.  In the 
other April 1999 letter, the RO told the veteran that it 
needed a complete description of the specific traumatic 
incident(s) which produced the stress that resulted in his 
claimed post-traumatic stress disorder including dates and 
places the incidents occurred and the unit to which he was 
assigned or attached at that time.  

In the March 2000 rating decision, the RO explained that the 
evidence did not establish that he had a diagnosis of post-
traumatic stress disorder, evidence that the claimed 
inservice stressor had actually occurred, or evidence of a 
nexus between the diagnosis of post-traumatic stress disorder 
and service.  The RO noted that the veteran had not responded 
to the April 1999 letter, which had asked him to describe the 
stressors he felt had caused his post-traumatic stress 
disorder.  In the October 2002 supplemental statement of the 
case, the RO provided the veteran with the regulation that 
indicates what evidence is necessary for establishing service 
connection for post-traumatic stress disorder.  The RO again 
stated that the veteran had not provided evidence of 
inservice stressors that could be verified.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In one of 
the April 1999 letters, the RO told the veteran that it was 
responsible for obtaining all of his medical evidence from VA 
or military sources and that it was currently obtaining such 
evidence.  The RO noted that the veteran had not indicted he 
had received treatment from a private doctor or hospital but 
that if he wished to have VA consider evidence from a private 
doctor, he would need to get the medical evidence himself and 
send it to them.  While the RO's statement about the veteran 
having to get the private medical records was not accurate to 
the extent that it implied that VA would not assist him in 
obtaining that evidence, it cured that error in the October 
2002 supplemental statement of the case, when it informed him 
that VA must make reasonable efforts to assist a claimant in 
obtaining all evidence necessary to substantiate his claim.  
It told the veteran that as long as he adequately identified 
the records, that VA would assist in obtaining them.  The RO 
stated that it was responsible for obtaining medical records 
held by any federal department or agency that the veteran 
identified.  It further stated that it would obtain medical 
records from other health-care facilities as long as the 
veteran adequately identified the facilities, but noted that 
the veteran had the ultimate responsibility for obtaining 
those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's medical records from both the VA 
Health Care Facility in El Paso, Texas, and the outpatient 
treatment reports from the VA Central Texas Health Care 
System.  The veteran has not indicated having received any 
private treatment for his post-traumatic stress disorder.  

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has a current 
disability and he has attributed the disability to service.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  However, under 
38 C.F.R. § 3.326(b) (2002), it states that, "Provided that 
it is otherwise adequate for rating purposes, any hospital 
report, or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination."  In a January 2001 treatment 
report, the clinical psychologist stated the psychological 
evaluation he provided was based upon testing, an interview, 
and other information provided by both the veteran and the 
medical record.  Thus, the Board finds that this treatment 
report is adequate and constitutes an examination for VA 
purposes under 38 C.F.R. § 3.326(b) and VA has fulfilled its 
duty to assist in that regard.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran's service records show that he served in 
Southwest Asia during the Gulf War from January 1991 to May 
1991 on the USS Anchorage.  He was awarded the Southwest Asia 
Service Medal and Kuwait Liberation Medal.  

In February 1999, the veteran stated he wished to be rated 
for post-traumatic stress disorder and that he had been 
treated for such in Austin and El Paso, Texas.  He attached 
letters from his sister and mother.  His sister stated that 
the veteran's behavior underwent a drastic change while he 
was in the Persian Gulf.  She stated that he used to be a 
very healthy and calm person and was not disturbed by 
anything.  His sister stated that when the veteran returned 
from the Persian Gulf that he seemed to be in another world 
and was nervous.  She added that the veteran needed 
psychological help.  In the letter from the veteran's mother, 
she stated that prior to the veteran going to the Persian 
Gulf, he had been dedicated to studying and was in good 
health and never showed troublesome behavior.  She stated 
that now the veteran was always in a bad mood and would raise 
his voice for no reason.  She also stated the veteran had bad 
dreams.

An April 1998 VA outpatient treatment report shows that the 
veteran complained of anxious feelings during the day.  He 
stated he had nightmares but no flashbacks or intrusive 
recollections of any trauma.  The veteran reported that his 
past traumas were witnessing a car accident and being 
attacked by a gang in adolescence.  The examiner entered a 
diagnosis of insomnia and to rule out sleep apnea.  He stated 
that the veteran had no other evidence of psychopathology.

A December 1998 VA outpatient treatment report shows that the 
veteran denied a past history of psychiatric diagnosis or 
treatment.  The veteran reported he was a Desert Storm 
veteran and worked on "landing crafts" for the Navy.  The 
examiner entered a diagnosis of rule out depression.  

A separate December 1998 VA treatment report shows that the 
veteran reported multiple physical complaints and that he had 
had a difficult experience in the Gulf War, about which the 
examiner stated the veteran was reluctant to speak.  The 
examiner added that the veteran reported that recent bombing 
in Iraq had made these ruminations more frequent and that the 
veteran reported frequent sadness and hopelessness, but 
denied suicidal ideation.  The examiner entered an assessment 
of major depression and to rule out post-traumatic stress 
disorder.  

An April 1999 VA outpatient treatment report shows that the 
veteran reported that he could not tell whether his sleep was 
disturbed by dreams or persistent back pain and headaches.  
The examiner stated that the veteran reported that the 
ongoing bombing in Europe had resulted in increased 
ruminations about his Gulf War experience.  He admitted 
having some hallucinations of someone calling his name and 
feeling overly suspicious in public.  The examiner entered an 
assessment of post-traumatic stress disorder with depression.  

A December 1999 VA outpatient treatment report shows that the 
veteran reported more depression and ruminations with the 
anniversary of the Gulf War.  The examiner entered an 
assessment of post-traumatic stress disorder with depression.  

A September 2000 VA outpatient treatment report shows that 
the veteran reported continued ruminations about his Gulf War 
experiences.  The examiner entered a diagnosis of post-
traumatic stress disorder with depression.

A January 2001 VA outpatient treatment report shows that the 
veteran underwent a psychological evaluation.  Specifically, 
the psychologist stated that the veteran was there for a 
multisession evaluation for psychological problems, which 
evaluation consisted of psychological testing, interview, and 
other information provided by both the veteran and the 
medical record.  He noted that the veteran had written a 
three-page typewritten letter about his Gulf War experiences.  
The psychologist stated that the veteran described his tour 
of duty on the USS Anchorage, which left from San Diego and 
went to the Persian Gulf.  The veteran described the general 
environment on board as anxious because of the circumstances.  
He reported having received eight injections related to 
chemical warfare and reported some anxiety about this.  He 
also reported feeling anxious about the welfare of some 
friends on the USS Anchorage's sister ship, which had been 
damaged by a mine.  The veteran stated that he was always on 
alert when the ship would enter ports in the region.  He 
stated that he had seen many dead animals and trees when 
arriving in Bangladesh after a typhoon.  The psychologist 
stated that the veteran's "stressor letter" did not satisfy 
criterion A for a diagnosis of post-traumatic stress 
disorder.   

Following the interview with the veteran, the psychologist 
stated that the veteran did not meet criterion A for post-
traumatic stress disorder either in the written letter or 
based upon the interview.  He noted that testing indicated 
several significant mental health problems, which seemed to 
be characterized by obsessive rumination and worry about a 
wide variety of life issues and a number of serious somatic 
issues.  He entered a diagnosis of possible somatoform 
disorder or adjustment reaction to physical illness.  

A January 2001 VA outpatient treatment report shows that the 
veteran reported increased ruminations regarding his Gulf War 
experience.  The examiner entered a diagnosis of post-
traumatic stress disorder with depression.

A September 2001 VA outpatient treatment report shows that 
the veteran reported he had been under a lot of stress and 
that he had been laid off from his job.  He complained of 
painful memories of the Gulf War, where he reported he had 
escorted Marines to the beach and had been exposed to heavy 
smoke from oil-well fires.  The examiner noted that the 
veteran was very vague with the history of the Gulf War.  He 
entered a diagnosis of depression, not otherwise specified, 
with questionable psychotic features and possible post-
traumatic stress disorder, "doubt."

A February 2002 VA outpatient treatment report shows that the 
veteran reported being very depressed and that he had been in 
jail for three days.  The examiner stated that the veteran 
dated "most of his problems to [the] Gulf War."  The 
examiner entered an assessment of depression, not otherwise 
specified.

A March 2002 VA outpatient treatment report shows that the 
same psychologist who had evaluated the veteran in January 
2001 had been provided with a "new stressor letter" from 
the veteran for him to review.  He stated that the letter 
recounted a number of war-zone experiences from the Gulf, 
where the chief issues for him were being fearful of what 
might happen and seeing the evidence of other ships suffering 
damage.  The psychologist concluded that this new letter 
"still" did not satisfy criterion A for a diagnosis of 
post-traumatic stress disorder.  He noted that the veteran 
was going through a difficult divorce.  The diagnostic 
impression was adjustment reaction to a physical illness with 
somatoform aspects.

An April 2002 VA outpatient treatment report shows that the 
same psychiatrist who had been entering diagnoses of post-
traumatic stress disorder entered an assessment of "doubt" 
post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Post-traumatic stress disorder requires (i) medical evidence 
diagnosing post-traumatic stress disorder, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor or stressors, and (iii) credible 
supporting evidence that the claimed in-service stressor or 
stressors occurred.  38 C.F.R. § 3.304(f) (2002); see also 
Cohen v Brown, 10 Vet. App. 128 (1997); 64 Fed. Reg. 32807 
(1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 2002).

"Engaged in combat" requires that a veteran have 
participated in an event constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  

The benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99 (Oct. 1999); see 38 U.S.C.A. § 1154(b); Gaines v. West, 
11 Vet. App. 353, 359 (1998).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that § 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborating evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for post-traumatic stress 
disorder.  Specifically, the Board finds the greater weight 
of the evidence to be against a diagnosis of post-traumatic 
stress disorder based upon an in-service stressor or 
stressors and that the greater weight of the evidence to be 
against a finding of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor(s).

The evidence in favor of a finding of post-traumatic stress 
disorder are the VA treatment records that show 
"assessments" of post-traumatic stress disorder.  However, 
in these treatment records, the stressors reported by the 
examiner were that the veteran had ruminations about the Gulf 
War and his experiences there.  In none of those VA treatment 
records, where the examiner had entered an assessment of 
post-traumatic stress disorder, did the examiner provide a 
discussion of the veteran's in-service stressors.  
Regardless, the Board will accept that the examiner was aware 
of the criteria for a diagnosis of post-traumatic stress 
disorder and determined that the veteran met that criteria.

The evidence against the veteran's claim are the January 2001 
psychological evaluation and the September 2001, March 2002, 
and April 2002 VA outpatient treatment reports.  In the 
September 2001 psychological evaluation report, the 
psychologist determined based upon a review of the veteran's 
in-service stressors and an interview with the veteran that 
the veteran did not meet the criteria for a diagnosis of 
post-traumatic stress disorder.  Specifically, he found that 
the veteran's stressors did not meet criterion A for such 
diagnosis.  Additionally, in the March 2002 treatment report, 
he noted that the veteran had provided a new stressor letter, 
which "still" did not meet the criteria for a diagnosis of 
post-traumatic stress disorder.  The September 2001 and April 
2002 treatment reports show that the same examiner who had 
entered assessments of post-traumatic stress disorder had 
subsequently doubted the diagnosis.  Thus, not only is this 
evidence against the veteran's claim, it reduces the 
probative value of the treatment reports where this same 
examiner entered assessments of post-traumatic stress 
disorder.  

The Board finds that the January 2001 psychological 
evaluation report and the March 2002 treatment report are the 
most probative evidence.  That psychologist had an 
opportunity to review the veteran's claims file, review two 
letters from the veteran describing his in-service stressors, 
and interview the veteran and determined that the veteran did 
not meet the criteria for a diagnosis of post-traumatic 
stress disorder.  The VA examiner who had entered assessments 
of post-traumatic stress disorder did not indicate that the 
veteran had reported specific stressors or that he had 
reviewed the claims file.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a physician 
has given no supporting evidence for his or her conclusion, 
such is of limited probative value.  Bloom v. West, 12 Vet. 
App. 185 (1999).  Additionally, the Court has also held that 
the weight of a medical opinion is diminished where that 
opinion is based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. 
App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the treatment reports showing an 
assessment of post-traumatic stress disorder have little 
probative value especially when compared to the January 2001 
psychological evaluation and March 2002 treatment reports, 
wherein the VA psychologist reported the veteran's in-service 
stressors and determined that they did not meet the criteria 
for a diagnosis of post-traumatic stress disorder.  

However, even if the examiner, who had entered assessments of 
post-traumatic stress disorder, had stated specifically as to 
what in-service stressors were deemed sufficient to support a 
diagnosis of post-traumatic stress disorder, those stressors 
have not been corroborated.  A non-combat veteran's lay 
statements regarding in-service stressors are insufficient to 
establish the occurrence of the stressor or stressors and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen, 10 Vet. App. 128 
(citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  The 
Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.  The evidentiary record in this 
case clearly shows that a properly supported diagnosis of 
post-traumatic stress disorder has not been substantiated, 
and there is no evidence that the veteran served in combat or 
was exposed to life-threatening situations on isolated 
occasions.  The veteran has not alleged that he engaged in 
combat-rather, he expressed fear when going out to the 
Persian Gulf and concern for his fellow servicemen's welfare.  

The Board finds that the evidence against the veteran's claim 
for service connection for post-traumatic stress disorder 
outweighs the evidence that supports the veteran's claim.  
Again, all the assessments of post-traumatic stress disorder 
were entered without a discussion of the in-service 
stressors.  The psychologist who determined that the veteran 
did not have post-traumatic stress disorder had reviewed the 
claims file, including the veteran's report of in-service 
stressors, and determined that the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder 
based upon those in-service stressors.  The Board accords the 
determinations that the veteran does not have post-traumatic 
stress disorder (due to in-service stressors) more probative 
value than those examinations wherein the examiners entered 
assessments of post-traumatic stress disorder without 
reporting and evaluating the stressor or stressors upon which 
the assessment was based or those that entered an assessment 
of post-traumatic stress disorder without supporting evidence 
that such in-service stressors occurred.  Again, the same 
examiner who had entered assessments of post-traumatic stress 
disorder had subsequently expressed doubt as to the 
assessment of post-traumatic stress disorder.  For the above 
reasons, the Board determined that the veteran does not have 
post-traumatic stress disorder based upon his service in 
Vietnam.

Although the veteran has alleged that he has post-traumatic 
stress disorder related to his service in Vietnam, he is not 
competent to make a such a diagnosis, as that requires a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, the Board has considered the letters 
from the veteran's sister and mother as to the veteran's 
changed personality following his service in the Persian Gulf 
but finds that such statements do not establish a basis for a 
finding that the veteran has post-traumatic stress disorder 
that is attributable to service.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard can be applied; the preponderance of the 
evidence is against the claim of service connection for post-
traumatic stress disorder and the veteran's appeal is denied.  
See Gilbert, 1 Vet. App. at 55. 




ORDER

Service connection for post-traumatic stress disorder is 
denied.



____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

